Colt, J.
The defendants as public warehousemen received for storage one hundred and fifty barrels of flour, portions of which were delivered from time to time upon the plaintiffs’ orders, until but twelve barrels remained. The plaintiffs’ title to the property was not questioned; but' the defendants refused to deliver the flour that was left, because the written order for its delivery was for the balance due, and did not state the number of barrels. They demanded that the plaintiffs should specify the number, offering to compare books if there was then found to be a disagreement. The plaintiffs declined to do so, and thereupon brought this action, alleging the defendants’ conversion of the flour; and the only question is as to the effect of the demand and refusal. The parties stand on their strict legal rights.
Under the instructions given, the jury must have found that the plaintiffs made a sufficient demand for the property, and that the defendants unreasonably refused to deliver it; that there was no express or implied agreement between the parties that orders for flour should specify the number of barrels ; and that there was no such usage of trade in Boston. In the absence of any agreement or usage, the jury were warranted in finding that a demand for all the flour of the plaintiffs then-in the defendants’ possession was sufficiently intelligible and definite. Upon the question of the propriety and reasonableness oí *111it they were plainly permitted to take into account the general nature of the business and the subject matter of the bailment, and their finding in favor of the plaintiffs is conclusive. If the demand was otherwise proper and reasonable, then the requirement for a more specific statement, which the defendants desired as necessary for their protection, and to prevent mistakes and confusion, must be shown to have been assented to as part of the contract, to be binding on the plaintiffs. The jury were so told. As public warehousemen the defendants were required to keep books, showing all their warehouse transactions, open to the inspection of all persons interested. St. 1860, c. 206, § 6. And she jury have found that the plaintiffs could not reasonably be required to furnish checks or keep accounts, for the defendants’ use, of their business with them. The defendants’ requests for instructions on this point, so far as they are not covered by the instructions given, were properly refused. Reed v. Richardson, 98 Mass. 216.
The elements necessary to establish a usage were correctly stated by the judge at the trial. Scudder v. Bradbury, 106 Mass. 422. Chitty on Con. (11th Am. ed.) 83. There is nothing in the evidence reported which required the further instructions asked for on this point.

Exceptions overruled.